 WOODLAND MOLDED PLASTICS CORP.Woodland Molded Plastics Corp. and Warehouse,Mail Order, Office Technical & ProfessionalEmployees Union, Local 743, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner.Case 13-RC-15021June 26, 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objection to anelection' held on April 18, 1979, and the HearingOfficer's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and briefs and, contrary to the HearingOfficer, finds merit to the Petitioner's objection.In its objection, the Petitioner alleges that,during the critical period between the filing of thepetition on March 8, 1979, and the election, theEmployer, through its secretary-treasury, DavidBlackburn,2engaged in improper surveillance of itsemployees' union activities.The facts, which are essentially undisputed,reveal that on March 26 and on March 29, 1979,Blackburn stood outside the Employer's premisesand openly observed the Petitioner's organizershand out literature to employees and engage themin conversation. On each occasion, Blackburn's ob-servation of their activities lasted from 10 to 15minutes. The Hearing Officer found that on bothoccasions the Petitioner's representatives were situ-ated on public, rather than on company, property.The Employer, while not contesting this finding,nevertheless points out that the union organizershad previously been seen on its property,3 aud thatthe sole reason for Blackburn's admitted observa-tions of the Petitioner's and its employees' activitieson March 26 and 29 was to insure that the unionorganizers remained off its property.While we do not dispute the Employer's asser-tion that it had a legitimate right to keep the Peti-tioner's organizers off its property, we find thatunder the circumstances herein Blackburn's actionsas described above were well in excess of any re-quired to protect the Employer's legitimate inter-The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: 20 for, and 23 against, thePetitioner; there were 2 challenged ballots, an insufficient number toaffect the results.' The Hearing Officer inadvertently referred to Blackburn as the Em-ployer's vice president. The record, however, reveals that Blackburn isthe Employer's secretary-treasurer.s It is undisputed that on March 2, 1979, the Petitioner's organizerswere seen on company property and were thereafter asked to leave bythe local police.250 NLRB No. 20ests. Thus, if, as Blackburn suggests, he had goneout on March 26 and 29 to investigate reports thatthe union organizers were on company property,once having determined that the reports were un-founded, as indeed they were, there would havebeen no further basis for him to continue observingthe activities that were taking place between theUnion's organizers and the employees. Neverthe-less, Blackburn chose to remain outside, in fullview, observing what transpired between the Peti-tioner's representatives and the employees for whatamounted to an extended period of time. Indeed,Blackburn offered no plausible explanation as towhy it was necessary for him to prolong his obser-vations once he had determined that the union or-ganizers were not on company property as hadbeen reported. Under these circumstances, we canonly conclude that Blackburn's purpose in continu-ing to observe the events occurring outside theEmployer's plant on March 26 and 29 was to effec-tively survey the union activities of the employeesand to convey to said employees the impressionthat they were being watched.4By engaging insuch conduct, we find that the Employer has de-stroyed the laboratory conditions necessary for theconduct of a free and fair election. Accordingly,we shall sustain the Petitioner's objection to theelection held on April 18, 1979, and shall orderthat election set aside and a new one conducted.ORDERIt is hereby ordered that the election held onApril 18, 1979, be, and it hereby is, set aside, andthat a new election be held as directed below.[Direction of Second Election omitted from pub-lication.]5MEMBER TRUESDALE, dissenting:Contrary to my colleagues, I would adopt theHearing Officer's conclusion that the Employer didnot engage in unlawful surveillance and his recom-mendation that the Petitioner's objection be over-ruled and the results of the election be certified.As more fully set forth in the Hearing Officer'sreport, the pertinent portions of which are attachedhereto as an appendix, the Hearing Officer foundthat the Petitioner's organizers periodically con-ducted their campaign on the Employer's prem-ises.6The Hearing Officer further found that, oneach of two subsequent occasions during the criti-cal period, Blackburn, the Employer's secretary-4 See Ravenswood Electronics Corporation, 232 NLRB 600 (1977). andShrewsbury Nursing Home. Inc.. 227 NLRB 47 (1976).(Excelsior footnote omitted from publication.]The Hearing Officer relied, inter alia, on the admission of the Peti-tioner's chief witness169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtreasurer, observed the organizers' handbilling ac-tivities for 10 to 15 minutes. The Hearing Officercredited Blackburn's testimony, however, that hedid so only after having received reports that theorganizers were on company property and solely inorder to enforce the Employer's unquestioned rightto keep nonemployee organizers off its premises.In reversing the Hearing Officer, my colleaguesdo not dispute his factual findings. Nor do they dis-pute his findings that the Employer had a legiti-mate right to keep the Petitioner's organizers off itsproperty. Nevertheless, they conclude that Black-burn's conduct was objectionable. They do so onthe basis that, after having determined that the or-ganizers were not in fact on the Employer's prop-erty on those two occasions, Blackburn neverthe-less chose to remain outside the plant "in fullview" to observe the organizers' activities.7 Mycolleagues also find that on each occasion Black-burn offered no plausible explanation for remainingoutside for what they find to be an "extended"period of time. Contrary to the Hearing Officer,the majority concludes that the "only purpose" forBlackburn's continuing to observe the events onthose two occasions was to survey the union activi-ties of the employees.My colleagues' reasoning is both faulty and un-persuasive. Thus, the uncontroverted evidence isthat Blackburn came outside for a lawful purpose:to keep the Petitioner's organizers off the Employ-er's premises. Given this concession of Blackburn'slegitimate purpose in observing such activities inthe first place, it is clear to me that Blackburn's as-sertion that he continued to observe the organizers'activities solely to insure that they remained offcompany property is not only a plausible explana-tion for his conduct of 10 to 15 minutes' durationon both occasions, but also, as found by the Hear-ing Officer, is an assertion well supported by therecord."Having chosen to engage in organizational activ-ity at the Employer's premises, the PetitionerI Although my colleagues refer to Blackburn as having remained out-side "in full view" during both the March 26 and 29 incidents, it is clearfrom the testimony of both the Employer's witnesses that Blackburn satin his car, which was parked on the company lot, for the entire 10- to 15-minute period during the March 29 incident. However, in view of myother findings herein, I place no special significance on that fact.I As indicated by my colleagues, it is undisputed that on March 2 thePetitioner's organizers entered onto company property, and that thepolice, after being called to the plant by Blackburn, instructed them toremain on public property. Further, the Hearing Officer noted Black-burn's testimony that, prior to the incident on March 29, he had askedthe "Union people" to get off company premises four times that day. ThePetitioner's chief witness did not controvert this testimony. Blackburnalso testified that on several previous occasions he had to ask the organiz-ers to leave the premises, and that on another prior occasion he had toescort an organizer off company property. As noted above, the Petitionerconcedes that its organizers, in fact, periodically entered onto the Em-ployer's property.should have no cause to complain that the Employ-er observed such activity.9There is no evidence,and indeed no contention, that Blackburn madenotes or took photographs of the organizational ac-tivity. In the circumstances present here, I amunable to conclude that, merely because the non-employee organizers were not on the Employer'sproperty during the limited time that Blackburn ap-peared outside the plant on the two occasions in-volved, Blackburn's conduct thereby became un-lawful. 1 oIn view of the foregoing, I cannot join in mycolleagues' finding that the Employer has engagedin objectionable conduct. I therefore dissent fromtheir directing a second election herein.9 Porta Systems Corporation, 238 NLRB 192 (1978); Chenmtronics~ Inc.,236 NLRB 178 (1978); Acacio Guerra, Individually: Columbia Casuals.Inc. Guerra Garments, and Island Pond Mfg. Co., 180 NLRB 741 (1970),Dumas, Inc. d/b/a Sterling Manufacturing Company, 169 NLRB 892(1968); Mileo, Inc., TO.D. Manufacturing Co.. Inc. and Allan Marine Divi-sion of Jervis Corp., 159 NLRB 812 (1966).'o Ravenswood Electronics Corporation, 232 NLRB 609 (1977), andShrewsbury Nursing Home. Inc., 227 NLRB 47 (1976), relied on by mycolleagues, are clearly distinguishable from the instant case. Thus, neitherof these cases involved a situation, as here, in which nonemployee orga-nizers periodically entered onto the employer's premises despite the em-ployer's efforts to prohibit them from doing so. Furthermore, unlikeShrewsbury, the Employer's observation here was limited in duration andspecifically was in response to reports that the organizers had enteredonto company property. Finally, unlike here, in Ravenswood it does notappear that the employer offered any reason for its conduct, and inShrewsbury the Board found that none of the employer's asserted reasonsfor its conduct was supported by the factsAppendixThe Petitioner withdrew all of its objections save one:the allegation that the Employer engaged in surveillanceof its employees union activities. The Union started toorganize at the Employer's premises around February 27,1979; the petition was filed on March 8, 1979. Much tes-timony was introduced about an incident that took placeon March 2, 1979. On this occasion David Blackburn theCompany Vice-President, and the man allegedly respon-sible for the subsequent surveillance, drove his son towork. When the son stepped out of the car an organizerhanded him a union card. This led a few minutes later toan altercation. Blackburn allegedly tried to run down aunion organizer; the union representative may havethreatened Blackburn. About 15 minutes later Blackburncame back outside the plant and watched the Union or-ganizers talking to and soliciting employees. Since thisincident occurred outside the critical period I can onlythink of one reason why the Petitioner put it in therecord: to shed light on the motive behind Blackburn'ssubsequent behavior. In this case there is not much dis-pute about the facts. In fact are there no critical credibil-ity issues to resolve. The issue to be decided is Black-burn's motive in coming out to watch the Union organiz-ers on subsequent occasions: was he trying to spot em-ployee union activities or was he trying to make surethat the Union organizers, who were not employees,stayed off the Company premises.170 WOODLAND MOLDED PLASTICS CORP.This March 2 incident does not tend to show an un-lawful motive. Before Blackburn came back out andwatched the union organizers he had already called thepolice. He was standing outside waiting for the police tocome. Further, on this occasion, by their own admissionthe union organizers were on company property.The union officials testified to two other incidents thefirst occurring on March 26, 1979. The Union was outhandbilling that day around 3 in the afternoon. About 10or 15 minutes later Blackburn came outside and stoodthere for about 10 or 15 minutes. The union witnessclaims that during this period they gave handbills to ortalked to some six or seven employees; Blackburn wassome 12 feet away. During this time they were on publicproperty.A second incident took place on March 29, 1979 againin the afternoon. According to the union witness, Black-burn came out and sat in his car for about 10 or 15 min-utes as the Union talked to some six or seven employees.The car was parked on the company parking lot and theestimation is that Blackburn was some 10 to 15 feet awayfrom the union organizers. Again the Union was onpublic property.Mr. Blackburn did not deny the substance of eitherone of these allegations. Although he could not recallthe dates of the incidents he admitted that he had en-gaged in this activity. He did deny that there were anyemployees present when he came out and stood there thefirst time watching the union organizers. The secondshift starts at 3:15 p.m. and the first shift ends at 3:30p.m. He said that he purposely came out after the secondshift employees had started work and left before the firstshift employees came out. He did admit that there wereemployees present on the occasion when he sat in his carand on other occasions when he came out of the plant towatch the union organizers. It is unlikely that he couldhave been so precise in his timing on March 26 or re-membered that incident with sufficient particularity.Therefore, I credit the union organizer that employeeswere present during the March 26, incident.Blackburn said that the only times he came out towatch the Union organizers was when he had receivedreports either directly from employees or transmittedfrom foreman that they were on company property. Hetestified about one occasion when the organizers hadalmost reach the back door of the plant and he had towalk them off the property. As for the incident when hesat in the car, he said he had previously asked the unionpeople to get off the company property four times thatday; he sat in his car for 15 minutes to make sure theystayed off the premises.Blackburn testified that every time the union organiz-ers were out at the plant he had to go outside to tellthem to get off the company property; on some of theseoccasions employees were present. He said that he onlystayed out and watched them for any length of timewhen the organizers repeatedly returned to the companypremises during any one visit. His asserted reasons forbeing out there was to make sure they remained onpublic property.The chief witness for the Petitioner, a nonemployeeorganizer, testified that they came out to the plant on 7different days and that on 3 of these days they were outthere more than once; most of these times were after thepetition was filed. This witness said that they did go onto the company grounds periodically though for themost part they stayed on public property; particularlysince on March 2 the police had told them to stay off theEmployer premises. This particular witness who was theone who testified about the incidents of March 26 andMarch 29 did not indicate whether the union people hadviolated the Employer's space before Mr. Blackburnmade his appearance on those days.While there is a difference in emphasis, there is no realcredibility dispute. Blackburn's asserted reason for goingout of the plant to watch the union organizers is support-ed by the record: the union organizers did in fact con-duct their activities periodically on the Employer's prem-ises. Further, there is no reason to discredit Blackburn'sfurther assertion that he only went out to watch theunion organizers after he had received reports that theyhad entered the company grounds. He said that he wascareful to only go out on these occasions because he hadbeen advised what to do by his lawyer.Petitioner argues that the Employer would have hadno reason to be concerned about union organizers beingon its premises: other outside [people] such as salesmenare regularly allowed to come on company property.Further after March 2, Blackburn made no further at-tempt to have the organizers arrested; he did not evencall the police.This argument misconstrues the applicable law. First,an employer is free to keep nonemployee organizers offhis property even if he allows others on. Babcock andWilcox Co., (Sup. Ct., 1956) 351 U.S. 105. Second, if theUnion chooses to engage in its activities on the Employ-er's premises then it must run the risk [of]the Employerobserving these activities; it is not up to the Employer toprovide reasons to justify its conduct. Porta Systems Cor-poration, 238 NLRB 192; Chemironics Inc., 236 NLRB178. Therefore, I recommend that the Petitioner's re-maining objection be overruled, and that the election re-sults be certified.171